In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from a judgment of the Supreme Court, Queens County (Cullen, J.), entered May 29, 2008, which, upon a jury verdict finding that the plaintiff sustained damages in the sum of $600,000, is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed, with costs.
The only issue raised on appeal involves whether certain expert testimony should have been admitted into evidence. Under the circumstances of this case, the testimony in question was properly admitted (see Trimarco v Klein, 56 NY2d 98 [1982]; Miller v Long Is. R.R., 212 AD2d 515 [1995]). Fisher, J.E, Covello, Dickerson and Lott, JJ., concur.